NOT RECOMMENDED FOR PUBLICATION
                                File Name: 21a0234n.06

                                        Case No. 20-5526

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

SARA DAVIS,                                                                      FILED
                                                                           May 10, 2021
        Plaintiff-Appellant,
                                                                       DEBORAH S. HUNT, Clerk
v.
                                                               ON APPEAL FROM THE
METRO PARKS AND RECREATION                                     UNITED STATES DISTRICT
DEPARTMENT and THE METROPOLITIAN                               COURT FOR THE MIDDLE
GOVERNMENT OF NASHVILLE AND                                    DISTRICT OF TENNESSEE
DAVIDSON COUNTY, TENNESSEE,
        Defendants-Appellees.


BEFORE:        CLAY, GILMAN, and THAPAR, Circuit Judges.

        CLAY, Circuit Judge. Plaintiff Sara Davis appeals the district court’s decision to grant

summary judgment to her former employer, the Metropolitan Parks and Recreation Department,

in the Nashville, Tennessee area. Plaintiff claims that her former employer retaliated against her

in violation of 42 U.S.C. § 2000e-3(a) and Tenn. Code Ann. § 4-21-311(d). For the reasons set

forth below, we affirm in part and reverse in part.

                                       I. BACKGROUND

     A. Factual History

        Plaintiff Sara Davis was an employee at the Metropolitan Parks and Recreation Department

in the Nashville, Tennessee area for over 38 years, from October 1978 to July 2017. During her

tenure at the department, she worked in two divisions: the Community Recreation Division, where

she spent 15 years, and the Revenue Producing Division, where she spent the rest of her time until

her retirement. Plaintiff had no disputes at her workplace until 2011, when the department hired
Case No. 20-5526, Davis v. Metro Parks & Recreation Dep’t, et al.


Tommy Lynch to be the Director of the Parks department. After Director Lynch’s appointment,

Plaintiff claims that Director Lynch created a “good ole’ boys atmosphere,” [Appellant’s Br. 12],

which he formalized in 2013 by merging the application process for two Assistant Director

positions in Special Services and Community Programs. For the Special Services Director position

in particular, Director Lynch held the position open for two years before the application process

began in 2013. Plaintiff then applied for the position of Assistant Director for Special Services;

her position as Superintendent of Golf was one level below that position. After panel interviews

for both positions, the hiring committee ranked Plaintiff as number “1” in the process.

       After completing the application process, Plaintiff ultimately received the Community

Programs position, while long-time male employee John Holmes received the Special Services

position. Davis believed that her experience in the Revenue division made her the most qualified

candidate for the Special Services position. Plaintiff, noticeably upset, spoke to Director Lynch

about what she claims was an unusual hiring process to fill both positions at the same time. Director

Lynch informed her that her new opportunity would give her the experience to eventually become

the director of the department. In a later deposition, Director Lynch also said that he did not believe

that John Holmes could successfully perform the job in Community Programs.

       Following the job process, believing that she had been a victim of sex discrimination,

Plaintiff filed a complaint with the Human Resources department of the Metropolitan Government

in June of 2013. The Human Resources department reviewed Plaintiff’s complaint and determined

that the application process had not violated any of the government’s civil service rules or policies.

But Plaintiff alleges that the day after her complaint, she began to experience retaliation. First,

Director Lynch’s assistant refused Plaintiff access to her own personnel file, to which Plaintiff

previously had easy access. Immediately thereafter, Plaintiff alleges that Director Lynch



                                                  2
Case No. 20-5526, Davis v. Metro Parks & Recreation Dep’t, et al.


threatened her job, informing her that she might not last in the department for the remaining year

and four months until her eligible retirement date. Soon after, an “open door” policy to speak with

Mr. Lynch, which the Director granted to everyone in the department, no longer applied to

Plaintiff. In bi-weekly meetings, Director Lynch made sure someone else always sat in on his

interactions with Plaintiff. After Mr. Lynch heard that Plaintiff had made a complaint, a co-worker

stated that Director Lynch’s feelings were hurt, and that he questioned Plaintiff’s “loyalty” for

accusing him of sex discrimination. (ECF No. 47-7 at PageID # 543-549.)

       Four months later, Plaintiff received a performance evaluation. In sum, Plaintiff received

scores that were the lowest of her career to date and the lowest possible on the evaluation form.

Plaintiff, believing the evaluation to be illegitimate, returned it back to Mr. Lynch, who

subsequently amended the evaluation with higher scores.

       In June 2014, almost a year after Plaintiff’s initial sex discrimination complaint, Director

Lynch issued a written reprimand against her for missing a work meeting. In an email titled

“Employee Warning,” Mr. Lynch wrote the following:

       You missed the leadership team meeting yesterday. I want to document to you that
       this is not acceptable. When you failed to attend the Park Board meeting this spring
       you were the first division head in my memory to have done so and I failed to
       counsel you at that time. I cannot allow this to become a habit. Put meetings in your
       schedule and discipline yourself to be in attendance on time from this point forward.
       (ECF No. 40-7 at PageID # 227.)

       In January 2015, a year and a half after Plaintiff’s initial sex discrimination complaint,

Director Lynch issued another written reprimand against Plaintiff. This time, Mr. Lynch chastised

Plaintiff for missing a work deadline. In his email to Plaintiff titled “failure to meet deadlines and

inefficient performance of duties,” Mr. Lynch stated as follows:

       It is disappointing when another Department is working with our Department to
       adjust a job description for a position we request and not only do we fail to meet
       the deadline to provide information, we fail to respond to the proper job


                                                  3
Case No. 20-5526, Davis v. Metro Parks & Recreation Dep’t, et al.


       classification discussed in the meeting with Human Resources. In the meeting with
       Jason Lusk it was discussed to utilize most of the job description from “Recreation
       Center Supervisor” and make minor adjustments to it. The deadline was set and on
       Monday of this week after failing to meet the agreed upon deadline, you submitted
       something referencing the “Recreation Leader” job description. This has caused
       confusion from both our Department’s standpoint as well as theirs. I received your
       e-mail providing an excuse for Sherry Hipps not meeting the deadline, but had the
       assignment been handled properly by you, the excuse provided would not have
       entered into the situation.
       Consider this as a written reprimand on both issues.
       Furthermore, I understand there is a deadline of Monday to follow up on this
       project. I do not wish to call you in on Monday, a day you requested off, so make
       every effort to have the deadline met and submitted in time. I have directed both
       Pam Crenshaw and Jason Lusk to proceed on adjustments to the Recreation Center
       Supervisor job description as discussed in the meeting last week. (ECF No. 40-8 at
       PageID # 228.)

       Following this reprimand, Plaintiff went to speak with Mr. Lynch about the email, and she

claims that he spoke to her like a child and dismissed her with a wave of his hand. Director Lynch

admitted to, at times, “being irate” and raising his voice at Plaintiff and other employees. (ECF

No. 50 at PageID # 606.) Plaintiff claims that Mr. Lynch did not reprimand other Assistant

Directors for similar conduct, but Director Lynch claims that he verbally reprimanded other

employees for being unprepared at meetings. In his deposition, Mr. Lynch testified that he had

also issued written reprimands to other employees for unrelated issues. For instance, Mr. Lynch

reprimanded a separate employee, Jim Hester, for improperly cutting trees without his permission.

In another instance, Director Lynch reprimanded another employee for not installing air-

conditioning in a recreation center in a predominately black neighborhood.

       In July 2015, two years after Plaintiff’s initial sex discrimination complaint, Director

Lynch wrote another work evaluation, where he gave Plaintiff’s performance a 2.88 rating. On the

performance scale, two was considered acceptable and three was considered commendable. In

Mr. Lynch’s rationale for the score, he wrote:



                                                 4
Case No. 20-5526, Davis v. Metro Parks & Recreation Dep’t, et al.


       Sally has done a credible job in Recreation but her relationship with peers in the
       department and her supervisor continues to deteriorate. She has been reprimanded
       within the past year: and yet seems to think she is entitled to not respond to her
       supervisor in certain situations. (ECF No. 63 at PageID # 661.)

       Plaintiff disputes that her relationships with peers had deteriorated. And despite a feeling

that Mr. Lynch was retaliating against her, in January 2016, Plaintiff received a pay raise alongside

all other Assistant Directors.

       In April 2016, almost three years after Plaintiff’s initial sex discrimination complaint,

Director Lynch informed Plaintiff that she would now be reporting to Monique Odom, who held

an equivalent rank as Plaintiff in the department. Around the same time, Plaintiff also alleges

Director Lynch ceased speaking with her except at group meetings. In an email to Plaintiff, Mr.

Lynch stated as follows:

       The emotional cloud that interferes with a truly productive supervisor/subordinate
       relationship compels me to make the decision for you to be totally supervised by
       Monique Odom, effective immediately. I know by removing me from personally
       supervising you will help details get handled appropriately. As of today, I am
       concerned that decisions were made pertaining to the summer enrichment program
       and not relayed to me in a timely fashion. Decisions that directly contradict
       statements that I had made to the Mayor in our budget hearing (based on
       information I had received from you) that now have changed. Additionally, I had
       never received a report from you pertaining to the meeting held at TSU. I expect a
       detailed written report by you no later than noon Monday, May 2. I feel had you
       been dealing directly with Monique, that information may have been more readily
       distributed. Copy me on all correspondence between the two of you that are related
       to community recreation employees, programs, and facilities. This in no way
       removes you from meeting my expectations as a division head. It simply resolves
       the issue of friction created by misperceptions and unresolved past circumstances.
       The issues within the Recreation Division which you relayed in our meeting,
       Tuesday, pertaining to fees being collected and long term Recreation employees
       being reluctant to enforce the application of said fees, further solidify my decision
       to place you as the leader of that division. You have the background as well as the
       education and the tools needed to address all of these work issues. By reporting to
       Monique, you will be the first division head to do so. Everyone will be following
       down this path, shortly. (ECF No. 47-1 at PageID # 413.)




                                                 5
Case No. 20-5526, Davis v. Metro Parks & Recreation Dep’t, et al.


       In September 2016, more than three years after Plaintiff made her initial discrimination

complaint, Director Lynch reprimanded Plaintiff once again. In an email titled “Old Hickory –

failure to follow instructions – inefficient performance of duties,” Mr. Lynch wrote:

       Below is an e-mail I sent last week with detailed instructions. I had received
       assurances from Monique [Odom] on Tuesday that the two of you discussed the
       situation and Monique had your attention and your loyalty. That is not the case. As
       of this morning in a conversation with Jackie I found out you had ignored both my
       e-mail and Monique’s reminder. This is totally unacceptable for a division head to
       ignore the Director of the Department’s instructions. The next incident of any
       failure on your part to follow my instructions or any failure on your part to fulfill
       my written instructions will be considered a willful act of insubordination and will
       be dealt with accordingly. (ECF No. 47-1 at PageID # 407.)

       In January 2017, three and a half years after Plaintiff’s initial complaint, Director Lynch

moved Plaintiff’s longtime assistant Robert Benson to another division. Neither Mr. Benson, nor

Ms. Davis, was provided with any explanation. Monique Odom, who was now Plaintiff’s

supervisor, said she supported the move and had planned to move Mr. Benson once Mr. Lynch

retired and she became director of the department. A few weeks later, on January 25, 2017, Plaintiff

filed a complaint with the Equal Employment Opportunity Commission (EEOC), arguing that she

had been subjected to harassment and intimidation after filing a sex discrimination complaint with

Human Resources. Six months after her EEOC filing, on July 2, 2017, Plaintiff voluntarily retired.

   B. Procedural History

       On April 28, 2017, Plaintiff filed a complaint in the district court, alleging that Defendant

Metro Parks retaliated against her in violation of Title VII of the Civil Rights Act and the

Tennessee Human Rights Act. Plaintiff requested a permanent injunction against Metro Parks,

prohibiting it from future discrimination or retaliation, ordering it to conduct anti-discrimination

trainings, and requiring it to provide $300,000 in back pay, lost benefits, and compensatory

damages. In response, Metro Parks claimed that no tangible employment retaliation took place


                                                 6
Case No. 20-5526, Davis v. Metro Parks & Recreation Dep’t, et al.


against Plaintiff, that the department took prompt action to address any alleged misconduct upon

notice, and that there was no policy, custom, or practice of discrimination by Metro Parks. On May

1, 2019, Metro Parks subsequently filed a motion for summary judgment, arguing that all of

Plaintiff’s retaliation claims were time barred; that neither any evaluation or reprimand against

Plaintiff impacted her career; that Plaintiff could not show causation because there was no temporal

proximity; that Director Lynch’s behavior consisted of ordinary trials of the work place; and that

Plaintiff could not establish a causal link between Director Lynch’s behavior and her original sex

discrimination complaint. Plaintiff then filed a response which, in summary, argued that Director

Lynch’s behavior was part of ongoing retaliatory harassment, and that there was sufficient

evidence to prove a causal link between Director Lynch’s behavior and Plaintiff’s original

complaint in 2013. After further litigation, on April 20, 2020, the district court granted Metro

Park’s motion for summary judgment, ruling that the majority of Plaintiff’s claims were time-

barred; that her remaining claims failed as a matter of law; and that her claims, under a hostile

workplace theory, did not constitute a violation of law. Plaintiff now appeals.

                                        II. DISCUSSION

    A. Plaintiff’s Retaliation Claims under Title VII and the Tennessee Human Rights Act

       1. Standard of Review

       We review a district court’s determination that a complaint was filed outside of the statute

of limitations de novo. Bonner v. Perry, 564 F.3d 424, 430 (6th Cir. 2009) (citing Wolfe v. Perry,

412 F.3d 707, 713 (6th Cir. 2005)).




                                                 7
Case No. 20-5526, Davis v. Metro Parks & Recreation Dep’t, et al.


       2. Relevant Legal Principles

       Under Title VII of the Civil Rights Act of 1964, a plaintiff must file a discrimination

complaint within 300 days of an alleged unlawful employment practice covered by the statute.1

42 U.S.C. § 2000e–5(e)(1). The statute’s filing provision “specifies with precision” the

prerequisites that a plaintiff must satisfy before filing suit. Nat'l R.R. Passenger Corp. v. Morgan,

536 U.S. 101, 109 (2002). A claim will be “time barred if it is not filed within these limits.” Id. An

alleged unlawful employment practice involves a “discrete retaliatory act or discriminatory act.”

Id. at 110. Each discriminatory act constitutes a “single occurrence even when it has a connection

to other acts.” Id. at 111. This can mean that “discrete discriminatory acts are not actionable if time

barred, even when they are related to acts alleged in timely filed charges.” Id. at 113. Each and

every discriminatory act “starts a new clock for filing charges alleging that act.” Id. For example,

in Morgan, the court held that “[w]hile Morgan alleged that he suffered from numerous

discriminatory and retaliatory acts from the date that he was hired through . . . the date he was

fired, only incidents that took place within the timely filing period are actionable.” Id. at 114.

Similarly, in Delaware State College v. Ricks, the court ruled that a plaintiff “could not use a

termination that fell within the limitations period to pull in [a] time barred discriminatory act.”

Morgan, 536 U.S. at 113 (citing Delaware State College v. Ricks, 449 U.S. 250, 253 (1980)).

       Under the Tennessee Human Rights Act, Plaintiffs must file retaliation claims within one

year of the alleged unlawful employment practice. Tenn. Code Ann. § 4-21-311(d). Although the

“language of Title VII and the THRA differ slightly, Tennessee courts have concluded that the


       1
        According to 42 U.S.C. § 2000e–5(e)(1), Plaintiffs typically receive 180 days to file a
claim. If they have previously initiated proceedings with a state or local agency, they will be
granted 300 days to file suit in federal court. In this case, Plaintiff initiated proceedings with the
Human Resources department of the Metropolitan Government in 2013, and then filed with the
EEOC in 2017. Accordingly, Plaintiff is granted the extended statute of limitations of 300 days.

                                                  8
Case No. 20-5526, Davis v. Metro Parks & Recreation Dep’t, et al.


legislature intended the THRA to be coextensive with federal law and have indicated that they will

look to federal case law interpreting Title VII for guidance in enforcing the THRA.” Thompson v.

City of Memphis, 86 F. App'x 96, 103 (6th Cir. 2004). Therefore, the court may “subsume the

analysis of [Plaintiff’s] claims under the THRA within its analysis under Title VII.” Id.

       On rare occasions, the statute of limitations “may be subject to equitable tolling.” Austion

v. City of Clarksville, 244 F. App'x 639, 647 (6th Cir. 2007). But the statute of limitations is not to

be “disregarded by courts out of a vague sympathy for particular litigants.” Baldwin Cnty.

Welcome Ctr. v. Brown, 466 U.S. 147, 152 (1984).

       3. Application to the Matter at Hand

       The district court correctly decided that the majority of Plaintiff’s Title VII claims were

time barred. Title VII required Plaintiff to file her retaliation claim within 300 days “after the

alleged employment practice occurred.” 42 U.S.C. § 2000e–5(e)(1). Plaintiff filed a claim with the

EEOC on January 25, 2017, which meant any occurrences prior to March 31, 2016 were untimely.

Additionally, under the THRA, Plaintiff needed to file her claim within one year of the alleged

retaliation, which meant acts of retaliation prior to January 25, 2016 were time barred under this

statute. Tenn. Code Ann. § 4-21-311(d).

       Before this court, Plaintiff alleges several discriminatory acts occurred: 1) Director Lynch

removed her from his open-door policy on June 28, 2013; 2) he required others to sit-in on their

weekly meetings soon thereafter; 3) he threatened her job on June 28, 2013; 4) he gave Plaintiff

negative work evaluations on October 31, 2013 and July 8, 2015; 5) he issued three written

reprimands on June 17, 2014, January 30, 2015, and September 16, 2016; 6) he talked down to her

“like a child” on January 30, 2015; 7) he placed Plaintiff under the supervision of a peer in the




                                                  9
Case No. 20-5526, Davis v. Metro Parks & Recreation Dep’t, et al.


department on April 28, 2016; and 8) he transferred Plaintiff’s assistant to another division on

January 3, 2017.

       Because most of these events occurred prior to March 31, 2016 for Title VII relief, and

January 25, 2016 for relief under the THRA, only three incidents are timely here: 1) a written

reprimand issued on September 16, 2016; 2) Director Lynch placing Plaintiff under the direct

supervision of her peer Monique Odom on April 28, 2016; and 3) Director Lynch transferring

Plaintiff’s assistant to a different division on January 3, 2017.

       Plaintiff argues that none of her claims are time-barred because, under Green v. Brennan,

136 S. Ct. 1769 (2016), retaliatory harassment claims are not barred by the 300-day mark.

[Appellant’s Br. 24.] In Green, the court held “a limitations period commences when the plaintiff

has a complete and present cause of action” for a constructive-discharge claim, i.e., when the

plaintiff resigns. Id. at 1776. But Plaintiff does not argue she was constructively discharged from

her job; rather, she argues that her Director retaliated against her for her sex discrimination

complaint and then created a hostile work environment. Before this court, Plaintiff has brought

claims of retaliation and a hostile work environment. For her retaliation claims, her employer’s

actions are considered “discrete retaliatory or discriminatory act[s].” Morgan, 536 U.S. at 110.

And each act constitutes a “single occurrence even when it has a connection to other acts.” Id. at

111. Those discrete acts must be judged individually. Accordingly, the district court correctly

decided that Plaintiff’s claims prior to March 2016 were time-barred “even [though] they are

related to acts alleged in timely filed charges.” Morgan, 536 U.S. at 113.




                                                  10
Case No. 20-5526, Davis v. Metro Parks & Recreation Dep’t, et al.


                            B. Plaintiff’s Remaining Retaliation Claims

         1. Standard of Review

         “[T]his court reviews a district court’s grant of summary judgment de novo.” Rd. Sprinkler

Fitters Local Union No. 669 v. Dorn Sprinkler Co., 669 F.3d 790, 793 (6th Cir. 2012). Summary

judgment may be granted “if the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). There is a

dispute as to a material fact when “the evidence is such that a reasonable jury could return a verdict

for the non-moving party.” Smith v. Perkins Bd. Of Educ., 708 F.3d 821, 825 (6th Cir. 2013). The

court must evaluate the evidence in a motion for summary judgment “in the light most favorable

to the party opposing the motion.” Nickels v. Grand Trunk W. R.R., 560 F.3d 426, 429 (6th Cir.

2009).

         2. Relevant Legal Principles

         “The antiretaliation provision protects an individual not from all retaliation, but from

retaliation that produces an injury or harm.” Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S.

53, 67 (2006). Title VII does not create “a general civility code for the American workplace” and

“it is important to separate significant from trivial harms.” Id. at 68. A plaintiff proves “unlawful

retaliation by presenting direct evidence of such retaliation or by establishing a prima facie case

under the McDonnell Douglas framework.” Abbott v. Crown Motor Co., 348 F.3d 537, 542 (6th

Cir. 2003). Direct evidence is “evidence, which if believed, requires the conclusion that unlawful

retaliation was a motivating factor in the employer’s action.” Id. (emphasis in original). Direct

evidence “proves the existence of a fact without any inferences or presumptions.” Norbuta v.

Loctite Corp., 181 F.3d 102 (6th Cir. 1999) (table decision).




                                                 11
Case No. 20-5526, Davis v. Metro Parks & Recreation Dep’t, et al.


       Without direct evidence, Plaintiff must prove her claim through the McDonnell Douglas

framework, where a prima facie case is shown after four factors are met: 1) Plaintiff was engaged

in a protected activity; 2) the exercise of protected rights was known to the employer; 3) the

employer took an adverse employment action against Plaintiff; and 4) there was a causal

connection between the adverse employment action and the protected activity. See Taylor v.

Geithner, 703 F.3d 328, 336 (6th Cir. 2013). An adverse employment action occurs when a

“reasonable employee would have found the challenged action materially adverse, which in this

context means it well might have dissuaded a reasonable worker from making or supporting a

charge of discrimination.” Garner v. Cuyahoga Cnty. Juvenile Ct., 554 F.3d 624, 639 (6th Cir.

2009). How a reasonable worker reacts is an “objective standard.” Burlington Northern, 548 U.S.

at 68-69. And an employee’s decision to report discriminatory behavior does not “immunize that

employee from petty slights or minor annoyances that often take place at work and that all

employees experience.” Id. at 68.

       A causal connection between an employer’s actions and a protected activity is established

when the protected activity was the “but-for” cause of the alleged adverse action by the employer.

Univ. of Texas Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 360 (2013). But-for causation can be

established by proving that the employer treated the plaintiff differently from similarly situated

employees or that the adverse action was taken shortly after the plaintiff's exercise of protected

rights. Nguyen v. City of Cleveland, 229 F.3d 559, 563 (6th Cir. 2000). Temporal proximity alone

will not support an inference of retaliatory discrimination when there is no other compelling

evidence. Parnell v. West, 114 F.3d 1188 (6th Cir. 1997) (citing Cooper v. City of North Olmsted,

795 F.2d 1265, 1272 (6th Cir. 1986)) (table decision). But Plaintiff may still establish causality if




                                                 12
Case No. 20-5526, Davis v. Metro Parks & Recreation Dep’t, et al.


she can “couple temporal proximity with other evidence of retaliatory conduct.” Mickey v. Zeidler

Tool and Die Co., 516 F.3d 516, 525 (6th Cir. 2008).

        3. Plaintiff’s Remaining Retaliation Claims Fail as a Matter of Law

       As stated earlier, Plaintiff has brought three timely claims of retaliation: Director Lynch

1) placing Plaintiff under the direct supervision of Monique Odom on April 28, 2016; 2) issuing a

written reprimand to Plaintiff on September 16, 2016; and 3) transferring Plaintiff’s assistant to a

different division on January 3, 2017.

       None of Plaintiffs’ timely retaliation claims present direct evidence of retaliation because

none of Director Lynch’s actions “require the conclusion that unlawful retaliation was a

motivating factor in [his] action[s].” Abbott, 348 F.3d at 542. Rather, because they require us to

make “inferences or presumptions” to conclude that Director Lynch intended to retaliate against

Plaintiff for her sex discrimination complaint three years earlier, we must turn to the McDonnell

Douglas framework. Norbuta, 181 F.3d at *1.

       Defendant does not dispute that the first two factors of the McDonnell Douglas framework

are satisfied. Plaintiff filed a sex discrimination complaint with Human Resources, and the

department informed Director Lynch of that action. See Taylor, 703 F.3d at 336 (citing the

McDonnell Douglas framework, which included establishing that 1) Plaintiff was engaged in a

protected activity and 2) the exercise of protected rights was known to the employer). Instead, the

question before us is whether Defendant took an adverse employment action against Plaintiff and

whether there was a causal connection between the employment action and her sex discrimination

complaint. See id.




                                                13
Case No. 20-5526, Davis v. Metro Parks & Recreation Dep’t, et al.


   i.      Director Lynch placed Plaintiff under direct supervision of Ms. Odom

        On April 28, 2016, Director Lynch placed Plaintiff under the direct supervision of her peer

Monique Odom at the department. This was the first time that this had been done at the department,

even though Mr. Lynch informed Plaintiff that it would be a more common occurrence moving

forward. In his same email explaining why he placed her under the supervision of Ms. Odom, Mr.

Lynch stated that there was an “emotional cloud that interferes with a truly productive

supervisor/subordinate” between them. (ECF No. 47-1 at PageID # 413.) In the district court,

Defendant admitted that the action could be “construed as [a] materially adverse employment

action.” (ECF No. 63 at PageID # 671.) Before this court, Defendant has not conceded as such,

but Plaintiff argues that the action could be construed as a demotion. After the change, Ms. Davis

became Ms. Odom’s subordinate even though they held functionally similar positions within the

department. A demotion could “dissuad[e] a reasonable worker from making or supporting a

charge of discrimination” and, as a result, could evidence a genuine issue of material fact that

would preclude summary judgment. Garner, 554 F.3d at 639.

        But equally important to the McDonnell Douglas framework is causality, where Plaintiff

is required to link the adverse action to her sex discrimination complaint. In his email to Plaintiff,

Director Lynch wrote that, “[b]y reporting to Monique, you will be the first division head to do

so.” (ECF No. 47-1 at PageID # 413.) To establish causation, Plaintiff argues that Director Lynch

treated her “differently than similarly situated employees.” Nguyen, 229 F.3d at 563. However,

although Plaintiff was the first, Director Lynch made the change for other division heads, which

included a request for approval from the Civil Service Commission. In that request, Director Lynch

petitioned for Ms. Odom “to have the leadership, supervisory and oversight of the other division

heads, in order to get business done properly.” (ECF No. 40-11 at PageID # 248.) Eventually, Ms.


                                                 14
Case No. 20-5526, Davis v. Metro Parks & Recreation Dep’t, et al.


Odom supervised all other assistant directors within the department, thus suggesting that Plaintiff

was not “treated . . . differently from similarly situated employees.” Nguyen, 229 F.3d at 563.

         Second, two years and ten months passed between Plaintiff’s original sex discrimination

complaint and the adverse employment action. Prior to this decision, we have ruled that, in

retaliation cases, the “proximity of time have all been short periods, usually less than six months.”

Parnell, 114 F.3d at *3. In other instances, we have ruled that “where some time elapses between

when the employer learns of a protected activity and the subsequent adverse employment action,

the employee must couple temporal proximity with other evidence of retaliatory conduct to

establish causality.” Mickey, 516 F.3d at 525. Under these precedents, we find no causal link

between Plaintiff’s complaint and Director Lynch’s directive. After two years and ten months

passed, Plaintiff would be unable to prove that “but-for” her discrimination complaint in June

2013, Director Lynch would not have transferred her to Ms. Odom’s supervision in April 2016.

Nassar, 570 U.S. at 360. With no temporal proximity shown, Plaintiff has offered no other

evidence other than her own belief that Director Lynch treated her differently than male

employees. Under an “objective standard,” we reject Plaintiff’s claim based solely on her personal

beliefs. Burlington Northern, 548 U.S. at 68-69. Therefore, we conclude that the district court

properly granted summary judgment to Defendant on this issue.

   ii.      Lynch’s Written Reprimand of Plaintiff

         On September 16, 2016, Director Lynch issued a written reprimand to Plaintiff for ignoring

   his instructions. He then sent her an email stating:

         Below is an e-mail I sent last week with detailed instructions. I had received
         assurances from Monique [Odom] on Tuesday that the two of you discussed the
         situation and Monique had your attention and your loyalty. That is not the case. As
         of this morning in a conversation with Jackie I found out you had ignored both my
         e-mail and Monique’s reminder. This is totally unacceptable for a division head to
         ignore the Director of the Department’s instructions. The next incident of any

                                                 15
Case No. 20-5526, Davis v. Metro Parks & Recreation Dep’t, et al.


       failure on your part to follow my instructions or any failure on your part to fulfill
       my written instructions will be considered a willful act of insubordination and will
       be dealt with accordingly. (ECF No. 47-1 at PageID # 407.)

       Plaintiff argues that the email above represented an unfair reprimand for not following a

“minor directive.” [Appellant’s Br. 22]. She contends that she was singled out for a reprimand

when male peers were not reprimanded for workplace errors. Director Lynch’s email could not be

reasonably construed as a materially adverse employment action against Plaintiff. Under the

objective standard provided in Burlington, a reasonable person would not be dissuaded from

making a charge of discrimination because the email, at worst, is one of many “petty slights or

minor annoyances that often take place at work.” Burlington Northern, 548 U.S. at 67-69. The

written reprimand would be considered a “trivial harm,” and particularly, one “that all employees

experience” in the workplace. Id. at 68. In a separate retaliation case, we have held that a “written

reprimand without evidence that it led to a materially adverse consequence such as lowered pay,

demotion, suspension, or the like, is not a materially adverse employment action.” Creggett v.

Jefferson Cnty. Bd. of Educ., 491 F. App'x 561, 566 (6th Cir. 2012). In the present case, Plaintiff

was never punished as a result of the written reprimand and, in fact, received a raise during her

tenure. Since Plaintiff has been unable to show any “material adverse consequences” resulting

from the written reprimand, we find that no materially adverse employment action occurred here.

See Creggett, 491 F. App'x at 566.

       Second, to prove causation, Plaintiff argues that the email reflects that Director Lynch

treated her differently from male employees. But the record reflects that Director Lynch had also

chastened male employees. On multiple occasions, Mr. Lynch issued written reprimands to male

employees for not completing their tasks effectively, including for poorly cutting trees in a

recreation area and not installing air conditioning for a facility located in a black neighborhood.



                                                 16
Case No. 20-5526, Davis v. Metro Parks & Recreation Dep’t, et al.


Plaintiff has failed to establish “but-for” causation because she was not “treated differently than

similarly situated employees.” Nguyen, 229 F.3d at 563. Nor was an “adverse action . . . taken

shortly after the plaintiff's exercise of protected rights” inasmuch as Director Lynch’s reprimand

came three years after her sex discrimination complaint. Id. Therefore, the district court correctly

entered summary judgment in Defendant’s favor on this issue.

   iii.      Director Lynch’s transferral of Plaintiff’s assistant

          On January 3, 2017, Director Lynch transferred Plaintiff’s long-term assistant of 14 years,

Robert Benson, to another division within the department. Neither Benson nor Plaintiff were

provided a reason for the transfer. Plaintiff argues that “having one’s loyal assistant being

reassigned might dissuade someone from filing a discrimination complaint.” [Appellant Br. 34]

The district court reached the same conclusion. Director Lynch’s decision to remove Plaintiff’s

assistant without notice “might have dissuaded a reasonable worker from making or supporting a

charge of discrimination.” Garner, 554 F.3d at 639 (6th Cir. 2009). A move to isolate Plaintiff in

the workplace could constitute an adverse employment action under Garner.

          In tandem, however, Plaintiff must establish a causal connection between the adverse

action and her original sex discrimination complaint. Several actions run counter to establishing

such a connection. Mr. Benson had previously worked in the division to which he was transferred.

In his deposition, Director Lynch stated that Mr. Benson was assigned to help Plaintiff in her new

role as Assistant Director of Community Programs, but the move was always meant to be

temporary. In addition, Monique Odom, who was now Plaintiff’s supervisor, supported the move

and had planned to move Mr. Benson once Mr. Lynch retired and Ms. Odom became director of

the department. Further, Director Lynch moved Plaintiff’s assistant to another division three and

a half years after the filing of Plaintiff’s sex discrimination complaint. It does not appear that “but


                                                  17
Case No. 20-5526, Davis v. Metro Parks & Recreation Dep’t, et al.


for” Plaintiff’s sex discrimination complaint in 2013, Mr. Benson would not have been transferred

in 2017. See Nassar, 570 U.S. at 360. Plaintiff’s claim fails as a result of the lack of temporal

proximity coupled with the other reasons for Mr. Benson’s transfer.

    C. Plaintiff’s Claims Under a Hostile Workplace Theory

        1. Relevant Legal Principles

       Alongside her discrete retaliation claims, Plaintiff argues that she was subjected to

retaliatory harassment. Stated differently, she has brought her retaliation claims under a hostile

workplace theory. Retaliation claims, brought under a hostile workplace theory, are statutorily

distinct from hostile work environment claims. While both arise from Title VII, the “provision[s]

are not coterminous.” Burlington Northern, 548 U.S. at 67. Hostile workplace claims are derived

from Title VII’s anti-discrimination provision. See Morgan, 536 U.S. at 116; 42 U.S.C. § 2000e-

2(a)(1). As a result, charges brought under “Title VII’s anti-discrimination provision protects an

individual only from employment-related discrimination,” or in other words, discrimination with

respect to an employee’s “compensation, terms, conditions, or privileges of employment.”

Burlington Northern, 548 U.S. at 61. By contrast, Title VII’s anti-retaliation provision does not

have such limits. A charge under 42 U.S.C. § 2000e-3(a) “extends beyond workplace-related or

employment related retaliatory acts and harm.” Burlington Northern, 548 U.S. at 67. Therefore, in

bringing a claim of retaliatory harassment, we assess solely whether the conduct of Plaintiff’s

employer “might have dissuaded a reasonable worker from making or supporting a charge of

discrimination.” Id. at 68 (internal quotation marks omitted).

       As part of that review, we look into “all the circumstances . . . includ[ing] the frequency of

the discriminatory conduct; its severity; whether it is physically threatening or humiliating, or a

mere offensive utterance; and whether it unreasonably interferes with an employee’s work


                                                18
Case No. 20-5526, Davis v. Metro Parks & Recreation Dep’t, et al.


performance.” Harris, 510 U.S. at 23. Further, we look to whether the conduct of Plaintiff’s

employer included “repeated abusive discriminatory comments or treatment.” Yazdian v. ConMed

Endoscopic Techs., Inc., 793 F.3d 634, 646 (6th Cir. 2015). Retaliatory harassment claims by

“their very nature [involve] repeated conduct.” Morgan, 536 U.S. at 115. In contrast to discrete

acts of discrimination, a hostile workplace environment occurs over “a series of days or perhaps

years” and “therefore cannot be said to occur on any particular day.” Id. Accordingly, we may

review “some of the component acts of the hostile work environment [that] fall outside the

statutory time period.” Id. at 117. But in reviewing allegations that fall outside the statutory period,

Plaintiff must still show that a “reasonable person in the same factual circumstances with the same

training and experience as the aggrieved employee would believe that the conduct complained of

was unlawful.” Yazdian, 793 F.3d at 646 (internal quotation marks omitted). That reflects the

purposes of the antiretaliation provision, which “protects an individual not from all retaliation, but

from retaliation that produces an injury or harm.” Burlington Northern, 548 U.S. at 67.

         2. The Nature of Plaintiff’s Work Environment

        The district court granted summary judgment to Defendants after describing certain events

in Plaintiff’s workplace that did not reflect retaliatory harassment. In its view, Plaintiff’s retaliation

claims, brought under a hostile workplace theory, failed as a matter of law because her employer’s

conduct was not severe or pervasive enough to create a hostile work environment. For instance,

the district court noted that Plaintiff “maintained employment until retirement and even had her

salary increased” and “was still able to meet productively with [her supervisor,]” despite being

removed from his open-door policy. (ECF No. 63 at PageID # 674.) All of the events the district

court described related solely to the terms and conditions of Plaintiff’s employment despite the

fact that Title VII’s anti-retaliation provision does not limit its purview to only employment-related


                                                   19
Case No. 20-5526, Davis v. Metro Parks & Recreation Dep’t, et al.


conduct. See Burlington Northern, 548 U.S. at 67. When Plaintiff argued she was subjected to

retaliatory harassment, in violation of 42 U.S.C. § 2000e-3(a), the law required the district court

to look beyond the terms and conditions of her employment, and assess whether a jury could find

the cumulative actions of her employer could “dissuad[e] a reasonable worker from making or

supporting a charge of discrimination.” Id. at 68. But upon review, the district court employed a

standard too stringent to be in alignment with the statutory language of 42 U.S.C. § 2000e-3(a).

       Further, by solely describing individual events in Plaintiff’s workplace as not indicative of

a hostile workplace environment, the district court did not assess “the cumulative effect of [these]

individual acts” to reflect that a hostile work environment “cannot be said to occur on any

particular day.” Morgan, 536 U.S. at 115. In essence, plaintiff’s allegations must be assessed as if

they “constitute one unlawful employment practice.” Id. at 117. Because the district court failed

to apply the proper standard to Plaintiff’s retaliatory harassment claim, we reverse its decision to

grant summary judgment to Defendants. We remand for the district court to determine whether the

conduct of Plaintiff’s employer, in a cumulative assessment, would have dissuaded a reasonable

employee from making a charge of discrimination.

                                      III. CONCLUSION

       For the foregoing reasons, we affirm the district court’s decision, except as to Plaintiff’s

retaliatory harassment claim. As to that claim, we reverse the district court’s decision to grant

summary judgment in favor of Defendants and remand for proceedings consistent with this

opinion.




                                                20